Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-22, 25-42 and 44-48 are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 02/08/2021 (2) complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Terminal disclaimer
The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Parent patent 10,736,858  been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
In view of the applicants claim amendments, arguments and the terminal disclaimer filed by the applicants on 02/08/2021  and the following examiners statement of reasons for allowance, claims 21-22, 25-42 and 44-48 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor suggests a method of treating calciphylaxis in a human subject in need thereof, the method comprising administering to the human subject (a) menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7); and (b) a statin; whereupon the administration of the MK-7 and/or MKH2-7: (1) increases a plasma level of Fetuin A relative to the plasma level of Fetuin A prior to administration; or (ii) decreases a plasma level of Highly Sensitive C Reactive Protein (hs-CRP) relative to the plasma level of hs-CRP prior to administration. It is also noted that claims 21-22, 25-42 and 44-48 are methods of  treatment  claims, corresponding to the methods of preventing, slowing the progression of, arresting or reversing calciphylaxis with the same compound and limitations of instant claims, which has been found to be novel and unobvious and has been allowed and issued in U.S. Patent No. 10,736,858 (parent application to the instant application, 16/435,230).
Conclusion
Claims 21-22, 25-42 and 44-48 (renumbered 1-25) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629